Case 1:20-cv-13819-RMB-KMW Document 21 Filed 12/02/20 Page 1 of 2 PageID: 588




 ARCHER & GREINER
 A Professional Corporation
 One Centennial Square
 Haddonfield, NJ 08033-0968
 (856) 795-2121
 Attorneys for Defendants
    Aurora Cannabis, Inc., Michael Singer, and Glen Ibbott


 BY:    KERRI E. CHEWNING, ESQUIRE

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  STEPHEN LAWLESS,
                                                 Civil Action No.: 20-13819(RMB)
                        Plaintiff,

         v.

  AURORA CANNABIS, INC.,
  MICHAEL SINGER, and                            ELECTRONICALLY FILED
  GLEN IBBOTT,

                    Defendants.
 ______________________________________________________________________________

                NOTICE OF DEFENDANTS’ CONSENTED TO MOTION
                     FOR THE ADMISSION PRO HAC VICE OF
              HOWARD SUSKIN, ESQUIRE, STEPHEN ASCHER, ESQUIRE,
                        AND LOGAN GOWDEY, ESQUIRE


        Please take notice that on January 4, 2021 at 10:00 a.m., or as soon thereafter as counsel

 may be heard, Defendants Aurora Cannabis, Inc., Michael Singer, and Glen Ibbott, by and

 through their attorneys, shall move before this Court for the admission Pro Hac Vice of Howard

 Suskin, Esquire, Stephen Ascher, Esquire, and Logan Gowdey, Esquire.

        In support of this Motion, Defendants rely upon the Certification of Kerri E. Chewning,

 Esquire and the individual Certifications of Howard Suskin, Esquire, Stephen Ascher, Esquire,
Case 1:20-cv-13819-RMB-KMW Document 21 Filed 12/02/20 Page 2 of 2 PageID: 589




 and Logan Gowdey, Esquire. A proposed form of order and Certificate of Service are also

 enclosed.

         Please note that counsel for Plaintiff consents to this motion.

         Because there is no need for legal argument, no brief is necessary in support of this

 Motion.


                                                       ARCHER & GREINER
                                                       A Professional Corporation

                                                       Attorneys for Defendants
                                                          Aurora Cannabis, Inc., Michael Singer,
                                                          and Glen Ibbott,



                                                       By:
                                                               Kerri E. Chewning, Esquire
 Dated: December 2, 2020.
 219857468v1




                                                   2
